
	
		II
		111th CONGRESS
		2d Session
		S. 3336
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mrs. Feinstein (for
			 herself and Mr. Brown of Ohio) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of bonds issued to finance renewable energy resource facilities,
		  conservation and efficiency facilities, and other specified greenhouse gas
		  emission technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Private Activity Renewable Energy
			 Bonds Act.
		2.Treatment of bonds
			 issued to finance renewable energy resource facilities and conservation and
			 efficiency facilities and other specified greenhouse gas emission
			 technologies
			(a)In
			 generalSection 142(a) of the Internal Revenue Code of 1986 is
			 amended by striking or at the end of paragraph (14), by striking
			 the period at the end of paragraph (15) and inserting a comma, and by inserting
			 after paragraph (15) the following new paragraphs:
				
					(16)renewable energy
				resource facilities,
					(17)conservation and
				efficiency facilities and projects, or
					(18)high efficiency
				vehicles and related facilities or
				projects.
					.
			(b)Renewable energy
			 resource facilitySection 142 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(n)Renewable energy
				resource facilitiesFor
				purposes of subsection (a)(16)—
						(1)In
				generalThe term renewable energy resource facility
				means—
							(A)any facility used
				to produce electric or thermal energy (including a distributed generation
				facility) from—
								(i)solar, wind, or
				geothermal energy,
								(ii)marine and
				hydrokinetic renewable energy,
								(iii)incremental
				hydropower,
								(iv)biogas and
				solids produced in the wastewater treatment process, or
								(v)biomass (as
				defined in section 203(b)(1) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b)(1))),
								(B)any facility used
				to produce biogas, or
							(C)any facility or
				project used for the manufacture of facilities referred to in subparagraph (A)
				or (B).
							(2)Special
				requirements for facilities producing biogas
							(A)In
				generalA facility shall not be treated as described in paragraph
				(1)(B), unless the biogas produced—
								(i)is of pipeline
				quality and distributed into a vehicle for transportation or into an
				intrastate, interstate, or LDC pipeline system, or
								(ii)is used to
				produce onsite electricity or hydrogen fuel for use in vehicular or stationary
				fuel cell applications and has a British thermal unit content of at least 500
				per cubic foot.
								(B)Pipeline
				qualityFor purposes of subparagraph (A)(i), with respect to
				biogas, the term pipeline quality means biogas with a British
				thermal unit content of at least 930 per cubic foot.
							(3)DefinitionsFor
				purposes of this subsection—
							(A)Geothermal
				energyThe term geothermal energy means energy
				derived from a geothermal deposit (within the meaning of section 613(e)(2)) or
				from geothermal heat pumps.
							(B)Marine and
				hydrokinetic renewable energyThe term marine and
				hydrokinetic renewable energy has the meaning given such term in section
				45(c)(10).
							(C)Incremental
				hydropowerThe term incremental hydropower means
				additional energy generated as a result of efficiency improvements or capacity
				additions to existing hydropower facilities made on or after the date of
				enactment of this subsection. The term incremental hydropower does
				not include additional energy generated as a result of operational changes not
				directly associated with efficiency improvements or capacity additions.
							(D)BiogasThe
				term biogas means a gaseous fuel derived from landfill, municipal
				solid waste, food waste, wastewater or biosolids, or biomass (as defined in
				section 203(b)(1) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b))).
							(4)Special rules
				for energy loan tax assessment financing
							(A)In
				generalIn the case of any renewable recovery energy resource
				facility provided from the proceeds of a bond secured by any tax assessment
				loan upon real property, the term facility in paragraph (1)
				includes—
								(i)a
				prepayment for the principal purpose of purchasing electricity from renewable
				energy resource property, and
								(ii)a prepayment of
				a lease or license of such property, but only if the prepayment agreement
				provides that it shall not be canceled prior to the expiration of the tax
				assessment loan.
								(B)Tax assessment
				loanFor purposes of subparagraph (A), the term tax
				assessment loan shall mean a governmental assessment, special tax, or
				similar charge upon real
				property.
							.
			(c)Conservation and
			 efficiency facility or projectSection 142 of the Internal
			 Revenue Code of 1986, as amended by subsection (b), is amended by adding at the
			 end the following new subsection:
				
					(o)Conservation and
				efficiency facilities and projects
						(1)In
				generalFor purposes of
				subsection (a)(17), the term conservation and efficiency facility or
				project means—
							(A)any facility used
				for the conservation or the efficient use of energy, including energy efficient
				retrofitting of existing buildings, or for the efficient storage, transmission,
				or distribution of energy, including any facility or project designed to
				implement smart grid technologies (as described in title XIII of the Energy
				Independence and Security Act of 2007, or individual components of such
				technologies as listed in section 1301 of such Act),
							(B)any facility used
				for the conservation of or the efficient use of water, including—
								(i)any facility or
				project designed to—
									(I)reduce the demand
				for water,
									(II)improve
				efficiency in use and reduce losses and waste of water, including water reuse,
				and
									(III)improve land
				management practices to conserve water, or
									(ii)any individual
				component of a facility or project referred to in clause (i), or
								(C)any facility or
				project used for the manufacture of facilities referred to in subparagraphs (A)
				and (B).
							For
				purposes of subparagraph (B)(i), facility or project does not include any
				facility or project that stores water.(2)Special rules
				for energy loan tax assessment financing
							(A)In
				generalIn the case of any conservation and efficiency facility
				or project provided from the proceeds of a bond secured by any tax assessment
				loan upon real property, the term facility in paragraph (1)(A)
				includes—
								(i)a
				prepayment for the principal purpose of purchasing electricity from
				conservation and efficiency property, and
								(ii)a prepayment of
				a lease or license of such property, but only if the prepayment agreement
				provides that it shall not be canceled prior to the expiration of the tax
				assessment loan.
								(B)Tax assessment
				loanFor purposes of subparagraph (A), the term tax
				assessment loan shall mean a governmental assessment, special tax or
				similar charge upon real
				property.
							.
			(d)High efficiency
			 vehicles and related facilities or projectsSection 142 of the
			 Internal Revenue Code of 1986, as amended by subsections (b) and (c), is
			 amended by adding at the end the following new subsection:
				
					(p)High efficiency
				vehicles and related facilities or projectsFor purposes of
				subsection (a)(18)—
						(1)High efficiency
				vehiclesThe term high efficiency vehicle means any
				vehicle that will exceed by at least 150 percent the average combined fuel
				economy for vehicles with substantially similar attributes in the model year in
				which the production of such vehicle is expected to begin at the
				facility.
						(2)Facilities
				related to high efficiency vehiclesA facility or project is related to a high
				efficiency vehicle if the facility is any real or personal property to be used
				in the design, technology transfer, manufacture, production, assembly,
				distribution, recharging or refueling, or service of high efficiency
				vehicles.
						.
			(e)National
			 limitation on amount of renewable energy bondsSection 142 of the
			 Internal Revenue Code of 1986, as amended by subsections (b), (c), and (d), is
			 amended by adding at the end the following new subsection:
				
					(q)National
				limitation on amount of renewable energy bonds
						(1)In
				generalAn issue shall not be treated as an issue described in
				paragraph (16), (17), or (18) of subsection (a) if the aggregate face amount of
				bonds issued by the State pursuant thereto (when added to the aggregate face
				amount of bonds previously so issued during the calendar year) exceeds the
				amount allocated to the State by the Secretary under paragraph (2) for such
				calendar year.
						(2)Allocation
				rules
							(A)Allocation
				among States by populationThe Secretary shall allocate authority
				to issue bonds described in paragraph (16), (17), or (18) of subsection (a) to
				each State by population for each calendar year in an aggregate amount to all
				States not to exceed $2,500,000,000.
							(B)State
				allocationThe State may allocate the amount allocated to the
				State under subparagraph (A) for any calendar year among facilities or projects
				described in paragraphs (16), (17), and (18) of subsection (a) in such manner
				as the State determines appropriate.
							(C)Unused
				renewable energy bond carryover to be allocated among qualified States
								(i)In
				generalAny unused bond allocation for any State for any calendar
				year under subparagraph (A) shall carryover to the succeeding calendar year and
				be assigned to the Secretary for allocation among qualified States for the
				succeeding calendar year.
								(ii)Unused bond
				allocation carryoverFor purposes of this subparagraph, unused
				bond allocations are bond allocations described in subparagraph (A) of any
				State which remain unused by November 1 of any calendar year.
								(iii)Formula for
				allocation of unused bond allocation carryovers among qualified
				StatesThe amount allocated under this subparagraph to a
				qualified State for any calendar year shall bear the same ratio to all States
				from the preceding calendar year under subparagraph (A), excluding States which
				are not a qualified State.
								(iv)Timing of
				allocationThe Secretary shall allocate the unused bond
				allocation carried over from the preceding year among qualified States not
				later than March 1 of the succeeding year.
								(v)Qualified
				StateFor purposes of this subparagraph, the term qualified
				State means, with respect to a calendar year, any State—
									(I)which allocated
				its entire bond allocation under subparagraph (A) for the preceding calendar
				year, and
									(II)for which a
				request is made (not later than August 1 of the calendar year) to receive an
				allocation under clause (iii).
									(vi)ReportingStates
				shall report annually to the Secretary on their use of bonds described in
				paragraph (16), (17), and (18) of subsection (a), including description of
				projects, amount spent per project, total amount of unused bonds, and expected
				greenhouse gas or water savings per project with a description of how such
				savings were calculated. Such reporting shall be submitted not later than
				November 1 of any calendar
				year.
								.
			(f)Coordination
			 with section 45Paragraph (3) of section 45(b) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: Clause (ii) of subparagraph (A) shall not apply with respect
			 to any facility described in paragraph (16), (17), or (18) of section
			 142(a)..
			(g)Coordination
			 with section 45KSubparagraph (A) of section 45K(b)(3) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 flush sentence:
				
					Subclause (II) of clause (i) shall
				not apply with respect to any facility described in paragraph (16), (17), or
				(18) of section
				142(a)..
			(h)Coordination
			 with section 48Subparagraph (A) of section 48(a)(4) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following
			 flush sentence:
				
					Clause
				(ii) shall not apply with respect to any facility described in paragraph (16),
				(17), or (18) of section
				142(a)..
			(i)Coordination
			 with section 146(g)(3)Section 146(g)(3) of the Internal Revenue
			 Code of 1986 is amended by striking or (15) and inserting
			 (15), (16), (17), or (18).
			(j)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
			
